Citation Nr: 0721369	
Decision Date: 07/17/07    Archive Date: 08/02/07	

DOCKET NO.  05-25 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, that denied the benefit sought on 
appeal.  (The veteran has since relocated to the jurisdiction 
of the RO in New Orleans, Louisiana.) 

The veteran had active duty for training from May 1986 to 
October 1986, active service from January 1991 to June 1991 
and additional service in the Army National Guard.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  While 
the veteran was afforded a VA examination which diagnosed her 
as having PTSD, the April 2003 VA examination is inadequate 
for rating purposes.  The mental status examination of the 
veteran consists of two sentences, and does not make 
reference to the presence or absence of many of the clinical 
findings set forth in the schedular criteria for evaluating 
the severity of PTSD.  As such, a further examination is 
necessary.

In addition, while the record contains VA psychiatric 
treatment records dated in March 2002 there are no 
subsequently dated treatment records, although it is not 
entirely clear that there are additional treatments 
available.  Since the claim is being returned for additional 
development, the veteran should be contacted to ascertain 
where and when she has received psychiatric treatment since 
her separation from service, and particularly after the date 
of the April 2003 VA examination.  If the veteran responds 
that she has received treatment, the RO should obtain and 
associate those records with the claims file.

Lastly, the record does not reflect that the veteran was 
provided notice consistent with the requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b) in connection 
with her claim for an initial evaluation in excess of 30 
percent for her PTSD.  Since the United States Court of 
Appeals for Veterans Claims (Court) has strictly construed 
the VA's obligation to provide such notice, this matter must 
be addressed prior to final appellate review.

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on her part is required.  
Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should provide notice to 
the veteran consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 (b) in connection with 
her claim for an initial evaluation in 
excess of 30 percent for her PTSD.  

2.  The RO/AMC should contact the veteran 
and inquire as to when and where she has 
received psychiatric treatment since her 
separation from service, particularly 
treatment that occurred after the April 
2003 VA examination.  If the veteran 
reports that she has received such 
treatment, the RO/AMC should obtain and 
associate those records with the claims 
file.  

3.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of her PTSD.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished, and the 
examiner is requested to report 
complaints and clinical findings in 
detail.  The examiner is also requested 
review all pertinent records in the 
veteran's claims file and following this 
review and the examination to assign an 
Axis V Global Assessment of Functioning 
(GAF) score in the diagnostic 
formulation.  Since it is important "that 
each disability be viewed in relation to 
its history [,] 38 C.F.R. § 4.1, copies 
of all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

